UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2079



AMINATA FLORENCE KAMARA,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-505-736)


Submitted:   July 27, 2005                 Decided:   August 10, 2005


Before LUTTIG, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joseph Peter Drennan, Alexandria, Virginia; James T. Reynolds, PAUL
SHEARMAN ALLEN & ASSOCIATES, Washington, D.C., for Petitioner.
Peter D. Keisler, Assistant Attorney General, M. Jocelyn Lopez
Wright, Assistant Director, Eric W. Marsteller, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Aminata Florence Kamara, a native and citizen of Sierra

Leone, petitions for review an order of the Board of Immigration

Appeals (“Board”) denying her motion to reopen.                     We review the

Board’s denial of a motion to reopen for abuse of discretion.                   8

C.F.R. § 1003.2(a) (2005); INS v. Doherty, 502 U.S. 314, 323-24

(1992); Yanez-Popp v. INS, 998 F.2d 231, 234 (4th Cir. 1993).                   A

denial    of    a    motion   to   reopen   must    be   reviewed   with   extreme

deference, since immigration statutes do not contemplate reopening

and the applicable regulations disfavor motions to reopen. M.A. v.

INS, 899 F.2d 304, 308 (4th Cir. 1990) (en banc).

               Kamara raises several issues in her brief, none of which

have merit.         We note the Board did not abuse its discretion denying

the motion to reopen as untimely.            Moreover, there was no evidence

of changed circumstances within Sierra Leone.                Thus, there was no

reason to ignore the ninety-day period in which to file motions to

reopen.    We are without authority to review the Board’s decision

not to sua sponte reopen the case.             Belay-Gebru v. INS, 327 F.3d

998, 1000-01 (10th Cir. 2003).              We further find no authority to

exercise our mandamus authority and to compel the Board to review

the merits of the petition to reopen.              In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

               Insofar as Kamara challenges the March 12, 2004 order

summarily affirming the immigration judge’s order, we are without


                                       - 2 -
jurisdiction because Kamara did not file a timely petition for

review.   Stone v. INS, 514 U.S. 386, 405 (1995) (this time period

is “jurisdictional in nature and must be construed with strict

fidelity to [its] terms.”).

          Accordingly, we deny the petition for review.   We also

deny the motion for stay of removal.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                   PETITION DENIED




                               - 3 -